Citation Nr: 0715002	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  99-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision, in which the RO, 
inter alia, denied the veteran entitlement to a TDIU.  The 
veteran filed a notice of disagreement (NOD) in December 
1998, and the RO issued a statement of the case (SOC) that 
same month.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in March 1999.

In August 2002, the Board remanded to the RO the claim for a 
TDIU.  The Board also noted that the veteran had initiated 
claims for increased ratings for his right and left knee 
disabilities and the Board found that this claim for an 
increased rating was inextricably intertwined with the 
veteran's claim for a TDIU.  Therefore, the Board remanded 
the claim for further development, to include initial 
adjudication of the veteran's claim for increased ratings for 
his right and left knee disabilities.  The Board pointed out 
that the veteran's increased rating claims were not then in 
appellate status and would only be in appellate status if 
veteran perfected an appeal to the Board.

On remand, the RO completed all requested action, including 
adjudication of the veteran's claims for increased ratings 
for his right and left knee disabilities in an August 2003 
rating decision.  However, as the veteran did not appeal this 
decision to the Board, the claims for increased ratings for 
the veteran's right and left knee disabilities are not in 
appellate status.  Also on remand, the RO continued denial of 
the veteran's claim for a TDIU (as reflected in the March 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

The Board notes that currently, the veteran does not meet the 
percentage requirements for a TDIU award, on a schedular 
basis, because his combined disability rating for all 
service-connected disabilities is less than 70 percent and he 
does not have a single service-connected disability that is 
60 percent disabling as set forth in 38 C.F.R. § 4.16(a) 
(2006).  Extra-schedular consideration may be warranted, 
however, where the veteran does not meet these percentage 
requirements, if he is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b) 
(2006).  

The Board notes that in a September 1995 letter, a VA Chief 
of Orthopaedic Surgery, J.F., M.D., stated that it was 
recommended that the veteran be trained for a sedentary 
position because of his right knee disability and the 
severity of his osteoarthritis and the disability related to 
this condition was equal to that of a below the knee 
amputation.  On April 1998 VA examination, it was noted that 
the VA physician did not review the veteran's claims file; 
however, he opined that the veteran's knee problem would keep 
the veteran from doing certain jobs, but would not qualify 
him as being unemployable.  

Since the April 1998 VA examination, in August 2000, the RO 
increased the veteran's rating for his right knee disability 
from 30 percent to 40 percent, effective November 16, 1999.  
In October 2006, the RO assigned a separate rating of 20 
percent for left knee instability, effective August 4, 2006, 
in addition to his previously assigned 10 percent rating for 
degenerative joint disease of the left knee.  The claims file 
also shows that the veteran is currently unemployed.

The Board notes that the April 1998 VA physician did not 
review the claims file prior to rendering his opinion.  
Moreover, as the RO has increased the veteran's disability 
ratings for this right and left knee disabilities since the 
last April 1998 VA examination, it appears that the veteran's 
bilateral knee disabilities have increased in severity.  
Hence, the Board finds that the RO should arrange for the 
veteran to undergo another VA examination, by a physician, to 
obtain a contemporaneous medical opinion-based on current 
examination of the veteran, full consideration of his 
documented medical history and assertions, and supported by 
stated rationale-as to the veteran's employability due to 
his service-connected disabilities.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994) (holding that where an appellant presents 
evidence of unemployability, VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
as to what effect the appellant's service-connected 
disability has on his ability to work).  

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increased compensation.  See 38 
C.F.R. § 3.655(b) (2006).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further  
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  Review of the 
record reveals that the veteran receives treatment from the 
VA Medical Center (VAMC), in Durham, North Carolina, and the 
claims file includes records from that facility dated to 
September 2006.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Durham, North Carolina VAMC, since September 2006, following 
the procedures prescribed in 38 C.F.R. § 3.159 (2006) as 
regards requesting records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and evidence pertinent to the question of the 
impact of his service-connected disabilities on his 
unemployability.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period). 
 The RO should request all evidence in the appellant's 
possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and notification action deemed warranted by 
the VCAA prior to adjudicating the claim for a TDIU.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Durham 
VAMC all pertinent records of evaluation 
or treatment of the veteran's knees, from 
September 2006 to the present.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim for a 
TDIU.  The RO should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims file, 
the RO should arrange for the veteran to 
undergo a VA orthopedic examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of his documented medical 
history and assertions.

The physician should render an opinion as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that-notwithstanding any 
impairment due to advancing age or 
nonservice-connected disability-the 
veteran's service-connected disabilities, 
to include his bilateral knee disabilities 
and/or alopecia areta, render him unable 
to obtain or retain substantially gainful 
employment.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
TDIU, to include pursuant to 38 C.F.R. 
§ 4.16(b) .  If the veteran fails, without 
good cause, to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the veteran's claims in light 
of all pertinent evidence and legal 
authority.

8.  If the claim remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

